A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2021 has been entered.
 	Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-50, 55-58 are canceled.  Claims 60-61 are withdrawn.  Claims 51-54, 59, 62-68, to peptide linker cleavable by thrombin, are under consideration.

Priority:  The request for priority to EPO 06012262.9, filed June 14, 2006, is acknowledged.  A copy of the foreign priority document has been filed in the instant application on December 19, 2019, and is in the English language.

Objections and Rejections
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 51-54, 59, 62-68 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mezo et al. (US 20050027109, also published as WO 2005001025; IDS .
Rivera et al. also disclose chimeric or fusion proteins comprising a clotting factor, i.e. FVIII, and at least a portion of an immunoglobulin constant region (abstract, p. 28 claim 8).  Rivera et al. also disclose that the chimeric proteins have improved properties, including 
At the time of the invention, it was known that linker sequences can be generated for fusion proteins (Xue et al. p. W562).  Xue et al. disclose that the linker can be designed such that specific protease cleavage sites are present, such as thrombin cleavable sites (Fig. 1 and 2, p. W563-W564).  Therefore, at the time of the invention, it was known that a peptide linker comprising a desirable protease cleavage sequence or a peptide linker that can be cleaved by a specific protease can be generated and used in fusion proteins.  
It would have been obvious to one of ordinary skill in the art at the time that the invention was made to combine the references and arrive at the claimed fusion protein comprising FVIII and a Fc fragment and a peptide linker that joins the FVIII and the Fc fragment in the fusion protein, wherein said peptide linker comprises a protease cleavage sequence that is cleaved by a coagulation factor (i.e. a protease) that is able to activate or release FVIII during coagulation at the injured target site (instant claims 51-54, 59, 62-68).  The motivation to do so is given by the teachings of Mezo et al., Rivera et al., and Xue et al., i.e. to optimize and/or enhance the activity of a clotting factor, i.e. FVIII.  Since Mezo et al. disclose that a linker having a protease cleavage sequence can be placed between a biologically active molecule, including FVIII protein, and a Fc fragment in a fusion protein, one of ordinary skill would reasonably be motivated to incorporate 
Regarding the motivation to select the clotting factor FVIII, as the biologically active molecule in the fusion protein comprising a Fc fragment, as noted above, both Mezo et al. and Rivera et al. explicitly disclose that the biologically active molecule can be selected from clotting factors, i.e. FVIII.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  MPEP 2144.07.
Regarding the limitations recited in claims 51-52, 54, 62, 64, 66, i.e. the activity and/or functionality, it is submitted that the instant activity and/or functionality would be properties that are present in the fusion protein of Mezo et al. in view of Rivera et al. and Xue et al. since the fusion protein of Mezo et al. in view of River et al. and Xue et al. reasonably comprises the structural components and/or features recited in instant claim 51.
As noted above, it was known at the time that the invention was made that protease cleavage sites can be designed into the sequence of peptidic linkers in fusion proteins and that preferred amino acid residues are incorporated accordingly in the design of said peptidic linkers, such as thrombin cleavable sites (Xue et al. p. W563).  Mezo et al. disclose that a linker having a protease cleavage sequence can reasonably be placed between a biologically active molecule, i.e. FVIII protein, and a Fc fragment in a fusion protein in order to release the biologically active protein from the Fc protein (Mezo et al. p. 15).  As noted above, in Figure 1, Rivera et al. disclose the clotting factors that are involved in the blood coagulation cascade.  From Figure 1, 
Therefore, it would also have been obvious to one of ordinary skill in the art at the time that the invention was made to incorporate a peptide linker that comprises a sequence cleaved by thrombin or a protease involved in coagulation (instant claims 51, 53, 62-63, 64-65, 67-68).  One of ordinary skill would reasonably be motivated to incorporate a peptide linker that comprises a sequence cleaved by thrombin because thrombin activates various clotting factors upstream in the coagulation cascade and would activate or release the FVIII at the target site (see Fig. 1, also paragraphs 0003-0004, 0006 of Rivera et al.).  As noted above, MPEP 2144.06 notes that it is obvious to substitute and/or combine equivalents known for the same purpose.  Further, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  In this instance, the substitution of a coagulation factor protease cleavage sequence would be obvious because it would still have the same purpose of releasing the FVIII protein from the Fc fragment, in addition to generating activated FVIII.  Additionally, at the time of the invention, the thrombin protease cleavage sequence was known in the art (Xue et al. p. W563, IDS 11.05.19; instant claims 51, 53, 62-63, 64-65, 67-68).
Regarding instant claim 59, Mezo et al. and Rivera et al. disclose pharmaceutical compositions and carriers comprising the chimeric or fusion proteins (Mezo et al. p. 18-19; Rivera et al. p. 11-12).

Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.  The reasons for maintaining the 103(a) rejection are the same as previously noted and are incorporated herein.
As previously noted, the benefits of using a protease cleavable linker are reasonably provided by Mezo et al., which disclose that linkers serve to enhance the biologically activity of the chimeric/fusion protein by further diminishing the steric hindrance and making the biologically active molecule more accessible to its target site (Mezo et al. p. 15 [0157]), and that linkers comprising a protease cleavage site can release the biologically active protein from the Fc protein (Mezo et al. p. 15 [0159]).  As noted above, Mezo et al. reasonably disclose a fusion protein comprising FVIII and a Fc fragment (i.e. a half-life enhancing polypeptide HLEP) (p. 12 [0122]-[0124]), where the biologically active molecule, i.e. FVIII, is a clotting factor and promotes hemostasis (p. 12 [0122]) and that the clotting factor can be in the inactive form and undergo activation subsequent administration to a subject (p. 12 [0124]).  Since Mezo et al. disclose the benefits of using a protease cleavable linker as noted above, and it was recognized which coagulation factors are involved in the coagulation cascade (Rivera et al. Fig. 1), it would have been obvious and reasonable for one of ordinary skill to incorporate a peptide linker into a fusion protein comprising a FVIII coagulation factor and a Fc fragment, wherein said peptide linker comprises a protease cleavage sequence that is cleaved by a coagulation factor (i.e. a protease) that is able to activate FVIII during coagulation; and reasonably expect the FVIII-Fc fusion protein comprising the peptide linker to promote hemostasis since having a protease cleavage sequence that is cleaved by a coagulation factor (i.e. a protease) that is able to activate FVIII would reasonably release the biologically active molecule at the target site.

Mezo et al. explicitly disclose that the biologically active molecule is selected from clotting factors, i.e. Factor VIII (at least [0122]-[0124], [0190], [0193]).  Further in example 1 of Mezo et al., Mezo et al. also disclose a FVIII-Fc fusion protein.
Regarding Applicants’ remarks that Mezo et al. disclose multiple means for linker cleavage and fail to provide the skilled artisan with any reason or motivation to combine a protease-cleavable linker with the FVIII-Fc construct, the remarks are not persuasive.
As noted above, it was known at the time that the invention was made that protease cleavage sites can be designed into the sequence of peptidic linkers in fusion proteins and that preferred amino acid residues are incorporated accordingly in the design of said peptidic linkers (Xue et al. p. W563).  Mezo et al. disclose that a linker having a protease cleavage sequence can reasonably be placed between the FVIII protein and Fc fragment in a fusion protein in order to release the biologically active protein from the Fc protein (Mezo et al. p. 12, 15).  As noted above, in Figure 1, Rivera et al. disclose the clotting factors that are involved in the blood coagulation cascade.  From Figure 1, one of ordinary skill can reasonably see that upon activation at the site of damage, while each of the clotting factors directly activate another factor, each of the clotting factors also indirectly activate all of the other factors.  It is known that thrombin converts fibrinogen to fibrin to form a fibrin clot and that thrombin further cleaves other clotting factors upstream in the cascade, including FVIII (see Fig. 1, also paragraphs 0003-0004, 0006).

The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  In this instance, the substitution of a coagulation factor protease cleavage sequence would be obvious because it would still have the purpose of releasing the FVIII protein from the Fc fragment, in addition to generating activated FVIII, at the target site.
Regarding Applicants’ remarks that Rivera et al. is silent on cleavable linkers and directs one of ordinary skill to a completely different approach for coagulation fusion proteins than the cleavable linkers of the invention, specifically Rivera et al. disclose monomer/dimer Fc fusion proteins, the remarks are not persuasive.
It is known that "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  In this instance, Rivera et al. also disclose the coagulation factor-Fc fusion proteins disclosed in Mezo et al., i.e. Fc fusion proteins comprising a clotting factor, linker, and immunoglobulin constant region (at least paragraphs 0062).  Rivera et al., like Mezo et al., also disclose the linker serves to enhance the clotting activity of the clotting factor by diminishing the effects of steric hindrance and making the clotting factor more accessible to its target site (at least paragraph 0093).
Therefore, it would also have been obvious to one of ordinary skill in the art at the time that the invention was made to incorporate a peptide linker that comprises a sequence cleaved by thrombin or a protease involved in coagulation (instant claims 51, 53).  One of ordinary skill would reasonably be motivated to incorporate a peptide linker that comprises a sequence cleaved by thrombin because thrombin activates various clotting factors upstream in the coagulation cascade and would activate or release the FVIII at the target site (see Fig. 1, also paragraphs 0003-0004, 0006 of Rivera et al.).  
Regarding Applicants’ remarks that Xue et al. do not recognize or suggest 	benefits of using a cleavable linker in vivo, or aligning linker cleavage with any in vivo event, let alone coagulation, the remarks are not persuasive.  Xue et al. disclose that gene fusion techniques have also increase cellular stability and biological activity of functional proteins (at least p. W562).  Therefore, Applicants’ remarks that Xue et al. do not recognize cleavable linkers for in vivo events are not persuasive.
Further, it should be noted that one cannot show obviousness by attacking references individually where the rejections are based on combinations of references.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. 
Regarding Applicants’ remarks that Xue's program includes a vast array of possible linkers is optional, the remarks are not persuasive.  Xue et al. is cited with at least Mezo et al., which disclose that the linker can incorporate a protease cleavage sequence, in order to release the biologically active protein from the Fc protein (p. 15 [0159]), where it is disclosed in Xue et al. that the other most commonly used protease cleavage sites include thrombin and factor Xa, which are enzymes present in a subject’s blood and part of coagulation.
Regarding Applicants’ remarks on hindsight, the remarks are not persuasive.  It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In this instance, the benefits of a protease cleavable linker in a clotting factor, i.e. FVIII, Fc fusion protein are reasonably provided by the prior art.  The substitution of a coagulation factor protease cleavage sequence would be obvious because it would have the purpose of releasing the FVIII protein from the Fc fragment, in addition to generating activated FVIII, at the target site.


No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Patent Examiner, Art Unit 1656